Motion Denied and Order filed October 13, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00942-CV
                                  ____________

         ALOYSIUS HOANG AKA HOANG DUY HUNG, Appellant

                                        V.

THINH DAT NGUYEN, INDIVIDUAL; THOI BAO HOUSTON AND THOI
                        BAO, Appellees


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-59665

                                    ORDER

      Appellant’s brief was filed on September 17, 2015. On September 2, 2015,
appellee filed a motion to strike appellant’s brief and dismiss the appeal for want
of prosecution for failure to comply with Rules 9 and 38.1 of the Texas Rules of
Appellate Procedure. No response has been filed.
       Our review of appellant’s brief reflects that appellant has failed to satisfy the
requirements of Rules 9.4(e) and (i)(3),1 and Rules 38.1 (d), (h), (i) and (k).
Pursuant to Rule 38.9, we deny appellee’s motion to dismiss and order appellant's
brief filed September 17, 201, stricken. Appellant is ordered to file a brief that
complies with the Texas Rules of Appellate Procedure within ten (10) days of the
date of this order. See Tex. R. App. P. 38.1.

       If appellant files another brief that does not substantially comply with the
Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit
appellant from filing another, and proceed as if appellant had failed to file a brief.
See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule of Appellate Procedure
38.8(a), where an appellant has failed to file a brief, we may dismiss the appeal for
want of prosecution. If appellant fails to timely file a brief in accordance with the
Texas Rules of Appellate Procedure, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                           PER CURIAM



Panel consists of Justices Jamison, McCally and Wise.




1
 Appellee further contends appellant failed to comply with Rule 9.4(j) but no appendix was filed
with appellant’s brief.